Exhibit 10.2 FORM OF REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (the “ Agreement ”) is dated as of August 6, 2015 and is made by and among Bryn Mawr Bank Corporation, a Pennsylvania corporation (the “ Company ”), and the purchasers named in Schedule1 to the Purchase Agreement (as defined below) (collectively, the “ Purchasers ”). This Agreement is made pursuant to the Subordinated Note Purchase Agreement dated August 6, 2015 by and among the Company and the Purchasers (the “ Purchase Agreement ”), which provides for the sale by the Company to the Purchasers of $30,000,000 aggregate principal amount of the Company’s 4.75% Subordinated Notes due 2025, which were issued on August 6, 2015 (the “ Subordinated Notes ”). In order to induce the Purchasers to enter into the Purchase Agreement and in satisfaction of a condition to the Purchasers’ obligations thereunder, the Company has agreed to provide to the Purchasers and their respective direct and indirect transferees and assigns the registration rights set forth in this Agreement. The execution and delivery of this Agreement is a condition to the closing under the Purchase Agreement. In consideration of the foregoing, the parties hereto agree as follows: 1.
